Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "thinly" in claim 6 is a relative term which renders the claim indefinite.  The term "thinly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what the term ‘thinly’ is intended to require.
The term "thin film form" in claim 15 is a relative term which renders the claim indefinite.  The term "thin film form" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what the term ‘thin film form’ is intended to require.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee at al (KR 2016-0133776) in view of Burgers et al (US 2012/0107663).

Lee does not explicitly teach a casing. 
Burgers shows in figure 1, a battery module comprising battery units 11 and a heat exchanger structure 12 (0034). The battery’s internal components are housed in a housing 14, as is known in the art (0035). A heat exchanger 12 in the form of a cooling element of plate 20 is provided in order to provide cooling to the battery (0036).

Regarding claim 2, Lee teaches the battery as discussed above.
Lee does not explicitly teach the concave groove formed on the surface of the battery as claimed, nor the thermal conductive member being applied to said groove. 
Burgers teaches a first engaging device in the form of a plurality of sockets or recessed openings 18 formed in the bottom surface of the base portion 16 of the battery unit 11 (0035). The base portion of each battery unit 11 corresponds to a bottom portion of the outer housing 14 and does not constitute a separately formed component that is subsequently attached to the bottom surface of the housing (0053 and figures 1-2). The protrusions 30 are received by the recessed openings 18 in order to form a mechanical interlock between the battery and the heat exchanger (0038 and figure 2A). The mechanical interlock provided by the protrusions 30 and the recessed openings 18 provides for a low thermal resistance between the battery 11 and cooling plate 20 when compared to other heat flow path thermal resistances (0039). The recessed portion 18 is considered to constitute the instantly claimed bending limitation.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize the groove section of Burgers with the battery of Lee in order to provide a low thermal resistance between the battery and cooling plate. 
Further, it would have been obvious to one of ordinary skill in the art before the effective date to utilize the adhesive, which is a thermally conductive, on any place where adhesion and thermal conductivity are required. 

Lee does not explicitly teach the groove as claimed. 
Burgers teaches a first engaging device in the form of a plurality of sockets or recessed openings 18 formed in the bottom surface of the base portion 16 of the battery unit 11 (0035). The base portion of each battery unit 11 corresponds to a bottom portion of the outer housing 14 and does not constitute a separately formed component that is subsequently attached to the bottom surface of the housing (0053 and figures 1-2). The protrusions 30 are received by the recessed openings 18 in order to form a mechanical interlock between the battery and the heat exchanger (0038 and figure 2A). The mechanical interlock provided by the protrusions 30 and the recessed openings 18 provides for a low thermal resistance between the battery 11 and cooling plate 20 when compared to other heat flow path thermal resistances (0039). The recessed portion 18 is considered to constitute the instantly claimed bending limitation.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize the groove section of Burgers with the battery of Lee in order to provide a low thermal resistance between the battery and cooling plate. 
Further, it would have been obvious to one of ordinary skill in the art before the effective date to utilize the adhesive, which is a thermally conductive, on any place where adhesion and thermal conductivity are required. 
Regarding claim 4, Lee and Burgers teach the invention as discussed above. 

However, it would have been obvious to one of ordinary skill in the art before the effective date to utilize the adhesive, which is a thermally conductive, on any place where adhesion and thermal conductivity are required. It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to apply the adhesive layer after the battery is housed as such a sequence of steps would have been obvious to try by an ordinarily skilled artisan without undue experimentation and with a reasonable expectation of success. 
Regarding claim 5, Lee and Burgers teach the invention as discussed above. 
Lee does not explicitly teach the upper side of the battery stack to be the adhesion part. 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to arrange the adhesive part on any side as desired depending upon the wanted orientation of the stack and such an orientation would have been well within the purview of an ordinarily skilled artisan without undue experimentation and with a reasonable expectation of success.
Regarding claim 6, Lee teaches the adhesive N is applied to the bottom surfaces of the secondary batteries 100 and/or a top surface of the cooling plate 200 (0059).
Lee does not explicitly teach the claimed thin application of the thermal conductive member.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize no more adhesive than is necessary in order to adequately adhere the batter and cooling plate, such as a thin film, without undue experimentation and with a reasonable expectation of success.
Regarding claim 7, Lee teaches the adhesive N is applied to the bottom surfaces of the secondary batteries 100 and/or a top surface of the cooling plate 200, so that the secondary batteries 100 and the cooling plate 200 can be adhesively fixed to each other by means of the adhesive N (0059).

Regarding claim 9, Lee and Burgers teach the invention as discussed above. 
Lee teaches the adhesive N is applied to the bottom surfaces of the secondary batteries 100 and/or a top surface of the cooling plate 200, so that the secondary batteries 100 and the cooling plate 200 can be adhesively fixed to each other by means of the adhesive N (0059).
Lee does not explicitly teach the weight per area as claimed of the thermal conductive member application.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize any weight per area, such as the claimed range, in order to adequately adhere the batter and cooling plate.
Regarding claim 10, Lee teaches a secondary battery pack (abstract). The secondary battery 100 may be provided with a plurality of battery cells (0043). The secondary batteries 100 may be stacked (0059 and figured 1-3, 6). The adhesive N is applied to the bottom surfaces of the secondary batteries 100 and/or a top surface of the cooling plate 200 (0059). The adhesive may be a thermally conductive adhesive (0062). Lee further teaches that as the electrode lead 112 may protrude from the short side of the pouch-type secondary battery 100, it is preferable to apply the adhesive onto the long side rather than the short side (0113 and figure 6). The bottom portion of each of the secondary batteries 100 is seated on a cooling plate 200 so each of the 
Lee does not explicitly teach a casing. 
Burgers shows in figure 1, a battery module comprising battery units 11 and a heat exchanger structure 12 (0034). The battery’s internal components are housed in a housing 14, as is known in the art (0035). A heat exchanger 12 in the form of a cooling element of plate 20 is provided in order to provide cooling to the battery (0036).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize the housing of Burgers as the housing of Lee in order to house the battery’s internal components utilizing a known means in the art. 
Regarding claim 11, Lee teaches the battery as discussed above.
Lee does not explicitly teach the concave groove formed on the surface of the battery as claimed, nor the thermal conductive member being applied to said groove. 
Burgers teaches a first engaging device in the form of a plurality of sockets or recessed openings 18 formed in the bottom surface of the base portion 16 of the battery unit 11 (0035). The base portion of each battery unit 11 corresponds to a bottom portion of the outer housing 14 and does not constitute a separately formed component that is 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize the groove section of Burgers with the battery of Lee in order to provide a low thermal resistance between the battery and cooling plate. 
Regarding claim 12, Lee teaches the adhesive N is applied to the bottom surfaces of the secondary batteries 100 and/or a top surface of the cooling plate 200 (0059). The adhesive may be a thermally conductive adhesive (0062).
Regarding claim 13, Lee teaches the adhesive N is applied to the bottom surfaces of the secondary batteries 100 and/or a top surface of the cooling plate 200 (0059).
Regarding claim 14, Lee teaches an air layer may be excluded or reduced from the space between the batteries 100 and the cooling plate 200 in order to prevent decrease in heat transfer due to the air layer (0061 and fig 6).
Regarding claim 15, Lee teaches the adhesive N is applied to the bottom surfaces of the secondary batteries 100 and/or a top surface of the cooling plate 200 (0059).
Lee does not explicitly teach the claimed thin film application of the thermal conductive member.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize no more adhesive than is necessary in order to adequately adhere the batter and cooling plate, such as a thin film, without undue experimentation and with a reasonable expectation of success.

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SLIFKA whose telephone number is (571)270-5838.  The examiner can normally be reached on Monday-Friday 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH A. SLIFKA/           Primary Examiner, Art Unit 1796                                                                                                                                                                                             	August 2, 2021